DETAILED ACTION
	This Office Action is in response to an original application filed 09/29/2020.
	Claims 1-20 are pending.
	Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 17 each recite the limitation "each cluster". Claim 3 is dependent from claims 2 and 1; claim 10 is dependent from claims 9 and 8; and claim 17 is dependent from claims 16 and 15. There is insufficient antecedent basis for this limitation in the claim. While the term “cluster” occurs at paragraphs [0067]-[0070], [0074], [0076], [0154], [0194], [0197], the term is not adequately explained in the Specification.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvaro (“Mathematical Expression Recognition based on Probabilistic Grammars,” 04/10/2015, 216 total pages, cited in IDS).
Regarding independent claim 1, Alvaro teaches:
A method, performed by an electronic device, of converting a handwriting input to text (at least Abstract; Section 1: Introduction [Wingdings font/0xE0] Alvaro teaches a system for the automatic recognition of “on-line” handwritten mathematical expressions entered by a user), the method comprising:
Note: The Examiner notes that it is unclear what “information about a handwriting input” is? The Specification at p. 13, [0055] describes “information about a stroke” as e.g., thickness, color, direction of the track, input order, position, etc., whereas the Specification at pp. 16-17, [0070]-[0073] mentions “feature information of a stroke”. Are what is described in [0055] and [0070]-[0073] the same thing? Please clarify!

obtaining information about a handwriting input (at least pp. 30-43, Chapter 3: Symbol Recognition [Wingdings font/0xE0] Alvaro teaches in online handwritten math expression recognition, where the input is a mathematical expression treated as a sequence of observations o = o1o2 … oN (e.g., a sequence of input strokes) where the approach is based on spatial and geometric information (see pp. 27-28, Section 3.2.2: Segmentation Model). Further, Alvaro describes in Section 3.3: Symbol Classification preprocessing of a given symbol F(bi), bi representing a set of stroked (see pp. 31-33, Section 3.3.2: Online Features)).
Note: According to the Specification at p. 15, [0062]; Fig. 3, In the character recognition process 220, the electronic device 1000 may recognize a character corresponding to a stroke by performing: (1) the preprocessing 310 (details [0063]-[0066]), (2) the strokes arrangement 320, (details [0067]-[0069]), (3) the RNN model recognition 330 (details [0070]-[0074]) and (4) the decoding 340 (details [0075]-[0076]). In other words, the recognition step would appear to involve all of these steps (1)-(4)?

recognizing at least one character corresponding to the handwriting input (at least pp. 138-139, Section 4.1: Symbol Segmentation Model; pp. 139-140, Section 4.2: Symbol Classification Model [Wingdings font/0xE0] Alvaro teaches (1) a “pre-processing” that computes several features from a segmentation hypothesis. Given a mathematical symbol represented as a sequence of points, for each point, extract 7 online features and 9 offline features (see pp. 139-140, Section 4.2); (2) a model of stroke segmentation based on spatial and geometric information (visibility and closeness) for computing the probability of a certain hypothesis; in order to calculate the probability that a given set of strokes forms a mathematical symbol (see pp. 138-139, Section 4.1); (3), the use of Recurrent Neural Networks (RNN) and specifically, Bidirectional Long Short-Term Memory RNNs (BLSTM-RNN) for mathematical symbol classification (see pp. 139-140, Section 4.2));
obtaining a character sequence in which the at least one character is arranged in order and geometry information of the at least one character (at least Section 2.2: Statistical Framework; Section 2.3: Symbol Likelihood; Section 3.2.2: Segmentation Model; Section 3.3.2: Online Features; Section 3.4: Structural Probability [Wingdings font/0xE0] Alvaro teaches generating an ordered character sequence from input consisting of online-entered strokes);
Note: the Examiner is unsure as to the interpretation of the phrase “…the at least one character is expressed differently…”. Please elaborate!

obtaining at least one score of at least one candidate text in which the at least one character is expressed differently depending on a mathematical formula structure based on the character sequence and the geometry information (at least Section 2.2: Statistical Framework; Section 2.3: Symbol Likelihood; Section 3.2.2: Segmentation Model; Section 3.3.2: Online Features; Section 3.4: Structural Probability [Wingdings font/0xE0] Alvaro teaches generating an ordered character sequence from input consisting of online-entered strokes); and
converting the handwriting input to text including at least one character expressed in a mathematical formula structure by selecting at least one text from among the at least one candidate text based on the at least one score (at least Section 8.1.2: Handwritten Math Expression Recognition [Wingdings font/0xE0] Alvaro teaches software (seshat) that implements their method and takes as input in InkML or SCGINK formats and outputs a recognized mathematical expression in Latex and InkML (includes MathML)).

Regarding dependent claim 2, Alvaro teaches:
the character sequence and the geometry information are obtained in response to feature information of at least one stroke corresponding to the handwriting input being entered into a Recurrent Neural Network (RNN) model in order(at least p. 39-Section 3.3.4: Classifiers [Wingdings font/0xE0] Alvaro teaches use of a Recurrent Neural Network (RNN) model to perform sequential classification, specifically a Bidirectional Long Short-Term Memory RNN (BLSTM-RNN) for mathematical symbol classification, where the input was an input sequence F(bi) composed on n vectors that computes for each class the probability of a symbol (see Eq. 3.3.2)).

Regarding dependent claim 3, Alvaro teaches:
Note: while the term “cluster” occurs at paragraphs [0067]-[0070], [0074], [0076], [0154], [0194], [0197], the term is not adequately explained in the Specification. Please clarify!
Further, the phrase “each cluster” may lack antecedent basis as it directly depends from claim 2. Claim 2 makes no mention of “a cluster”. Please clarify!

the at least one stroke is arranged for each cluster classified by a position of each stroke, and the character sequence is obtained in response to feature information of at least one stroke arranged for each cluster being entered into the RNN model (at least Section 1.2.1: Symbol Segmentation: describes segmentation of online expressions is commonly based on stroked. Mathematical symbols can be made up of one or more strokes. For example, a plus sign in online segmentation has 2 strokes that must be merged (grouped, clustered?). See also, Section 3.2.x: Symbol Segmentation).

Regarding dependent claim 4, Alvaro teaches:
Note: each of these limitations recite types of grammar models. FIG. 11 [0180], Spatial Relationship model, Fig. 13 language model. (see Eq. 1, [0163]) Structural Analysis chapter 4 Alvaro??

the at least one score is obtained based on at least one grammar model among
a spatial relation model (at least Section 4.2.x: Spatial Relationships Classification: [Wingdings font/0xE0] Alvaro teaches use of Spatial Relationships Classifications);
a probabilistic context-free grammar (PCFG) model (at least Section 2.1: Introduction; Section 2.4, 2.4.1 [Wingdings font/0xE0] Alvaro teaches use of 2D Probabilistic Context-Free Grammars);
a language model (at least Section 1.2.3: Structural Analysis; Section 2.4: Structural Probability [Wingdings font/0xE0] Alvaro teaches use of language models), or
a penalty model.

Regarding dependent claim 5, Alvaro teaches:
based on the spatial relation model, a spatial relation R between at least two characters in the character sequence is determined (at least pp. 45-49, Sections 4, 4.1, 4.2.x [Wingdings font/0xE0] Alvaro teaches 2D Probabilistic Context-Free Grammars where terminal and non-terminal symbols describe two-dimensional regions. This grammar in Chomsky Normal Form results in two types of rules: terminal rules and binary rules. The latter, binary rules A [Wingdings font/0xE0]r BC have an additional parameter r that represents a given spatial relationship, and its interpretation is that regions B and C must be spatially arranged according to the spatial relationship r. ), and
based on the language model, a probability of the spatial relation R being determined by the spatial relation model for the at least two characters is determined (at least Section 1.2.3: Structural Analysis; Section 2.4: Structural Probability [Wingdings font/0xE0] Alvaro teaches use of language models).







Regarding dependent claim 6, Alvaro teaches:
the at least one score is obtained by sequentially combining at least two characters in the character sequence according to a Cocke-Younger-Kasami (CYK) algorithm (at least p. 20, Section 2.4.1: 2D Probabilistic Context-Free Grammars; pp. 58-59, Section 5.1: 2D-PCFG Parsing Algorithm; pp. 165-168, Section 8.4.4: Parsing Algorithm [Wingdings font/0xE0] Alvaro teaches, given a page image, obtain the most likely parsing (parse tree) according to a 2 -dimensional Probabilistic Context-Free Grammer (2D-PCFG) using a CYK-based algorithm which computes the most likely parse tree according to the proposed model for a given input o containing N primitives. An initialization step computes the probability (i.e. score) of several mathematical symbols for each possible segmentation hypothesis (discussed at pp. 4-5, Section 1.2.1; p. 13, Section 2.1; p. 18, Section 2.3; pp. 26-30, Section 3.2.1; p. 59, Section 5.2: Complexity and Search Space; and p. 64 Section 5.4: Training Process of Alvaro) Next, the general case computes the probability (i.e. score) of combining different hypotheses such that it builds the structure of the mathematical expression).

Regarding dependent claim 7, Alvaro teaches:
the at least one score is obtained based on
a terminal score of each character in the character sequence obtained at a first level according to the CYK algorithm (at least Section 2.4.1: 2D Probabilistic Context-Free Grammars; Section 5.1: 2D-PCFG Parsing Algorithm [Wingdings font/0xE0] Alvaro teaches terminal symbols and terminal rules A [Wingdings font/0xE0] a); and
a binary score obtained based on at least one grammar model for characters combined at each level (at least p. 20, Section 2.4.1: 2D Probabilistic Context-Free Grammars; p. 21, Section 2.4.2: Parse Tree Probability [Wingdings font/0xE0] Alvaro teaches that 2D-PCFG is a generalization of a PCFG where terminal and non-terminal symbols describe two-dimensional regions. Alvaro further teaches that this grammar in Chomsky Normal Form results in two types of rules: terminal rules and binary rules where terminal rules A [Wingdings font/0xE0] a represent the mathematical symbols which are ultimately the terminal symbols of 2D-PCFG. The binary rules A [Wingdings font/0xE0]r BC have an additional parameter r that represents a given spatial relationship, and its interpretation is that regions B and C must be spatially arranged according to the spatial relationship r. probabilities (i.e. scores) for both A [Wingdings font/0xE0] a and A [Wingdings font/0xE0]r BC are determined (see also pp. 58-59).

Regarding claims 8-14, claims 8-14 merely recite an electronic device on which the method of claims 1-7, respectively are executed. Thus, Alvaro anticipates every limitation of claims 8-14, as indicated in the rejections of claims 1-7.

Regarding claims 15-20, claims 15-20 merely recite a non-transitory, computer-readable recording medium onto which the method of claims 1-6, respectively are executed. Thus, Alvaro anticipates every limitation of claims 15-20, as indicated in the rejections of claims 1-6.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
06/15/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177